                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                               CASE NO. 5:21-CV-00011-M
 LARRY DARNELL HILL, JR. ,        )
                          Plaintiff,
                                  )
                                  )
 V.                               )                                      ORDER
                                  )
 DEBRA YUNGMAD and NATIONWIDE )
 INSURANCE,                       )
                      Defendants. )

        This matter is before the court on pro se Plaintiffs "Motion to terminate mediation and

move forward with a jury trial; court appointed counsel" [DE-19]. Defendant responded [DE-20] ,

Plaintiff replied [DE-21], and the matter is ripe for adjudication. Plaintiff makes two requests in

his motion. First, Plaintiff requests that the court terminate its directive to the parties to participate

in a mediated settlement conference, which was made at his request, see Plaintiffs Motion to

Expediate Mediation [DE-10] and Order grating Plaintiffs motion [DE-11], on the basis that he

cannot afford the mediation fees . Defendant Nationwide Insurance, the only remaining Defendant

in this action, has represented that mediation may not be productive at this juncture. See DE-20 at

2. Given the parties agreement that mediation would not be beneficial, the court GRANTS the

motion in part as to the request to terminate mediation. Furthermore, the court INSTRUCTS the

parties that they are no longer required to file the associated joint, monthly updates to the court

regarding the status of mediation.

        Second, Plaintiff requests that the court appoint him counsel. There is no constitutional

right to counsel in civil cases and generally, indigent litigants in civil disputes are not entitled to

court-appointed counsel, except in certain limited circumstances not present here. See Gideon v.

Wainwright, 372 U.S. 335 (1963) (holding that the Sixth Amendment grants an indigent defendant
the right to state-appointed counsel in a criminal case); Turner v. Rogers, 564 U.S. 431 (2011)

(discussing that the Due Process Clause may require the provision of counsel in civil proceedings

where there is the possibility of incarceration); Cook v. Bounds, 518 F.2d 779, 780 (4th Cir. 1975)

(noting courts should exercise their discretion to appoint counsel for pro se civil litigants "only in

exceptional cases."). The court DENIES the motion in part as to the request for counsel. The

United States District Court for the Eastern District of North Carolina has developed a guide

intended to help people who choose to prosecute or defend a civil case in this court without the

assistance of an attorney. The Clerk of Court is DIRECTED to mail a copy ofthis guide, entitled

"Representing Yourself in a Civil Case: A Guide for the Pro Se Litigant," to Plaintiffs attention.


       SO ORDERED this the ~            ay of April, 2021.




                                             1/t::[~{!?uvJ
                                                CHIEF UNITED STATES DISTRICT ITJDGE




                                                  2
